Charles A. Marangola Village Attorney, Moravia
You have requested an opinion concerning the use of lights and sirens on police vehicles.
You question whether a police officer may use his own vehicle as a police vehicle equipped with lights and sirens. Alternatively, you inquire whether the village may lease the vehicle from the police officer for a specified period of time and dedicate the use of the vehicle by the police department.
The Vehicle and Traffic Law controls the use of lights and sirens on vehicles on the highways of this State. "Authorized emergency vehicles" may display red lights and certain white lights and may use sirens (Vehicle and Traffic Law, § 375[26], [41][2]). The term "authorized emergency vehicle" includes a police vehicle (id., § 101). A police vehicle is defined to include every vehicle owned by the State, a public authority, a county, town, city or village and operated by the police department or law enforcement agency of such governmental unit (id.,
§ 132-a). It also includes a vehicle operated by a chief, deputy or assistant chief of a police department (ibid.).
You have informed us that the person in question is a regular police officer of the department and does not have status as a chief, deputy or assistant chief. Thus, it is necessary that any police vehicle he operates be "owned" by the village (ibid.). "Owner" has been defined broadly to include any lessee of a motor vehicle having the exclusive use of the vehicle for a period greater than 30 days (id., § 128). Thus, consistent with the provisions of this section, the village is authorized to lease the vehicle in question and permit its use as a police vehicle. During the period of the lease, the police officer would have no personal use of the vehicle.
We conclude that a village, consistent with the provisions of the Vehicle and Traffic Law, may lease a vehicle and dedicate its use as a police vehicle.